Citation Nr: 1103722	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for asthmatic bronchitis, 
currently rated as 30 percent disabling.

2.  Whether Department of Veterans Affairs compensation benefits 
were correctly terminated effective December 27, 2001, due to 
"fugitive felon" status.

3.  Propriety of reduction of the Veteran's compensation benefits 
from October 21, 2006 to December 1, 2006 due to incarceration.

4.  Entitlement to waiver of recovery of VA compensation benefits 
in the original amount of $13,781.00, to include validity of the 
debt.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 
1987.

An October 2007 RO decision denied the Veteran's claim of 
entitlement to an increased rating for asthmatic bronchitis; the 
Board construes the Veteran's January 2008 statement as a notice 
of disagreement as to that issue.  A substantive appeal was 
received within 60 days of issuance of a statement of the case as 
to this issue.

A November 2004 RO decisional letter terminated the Veteran's 
compensation benefits effective December 27, 2001, due to 
"fugitive felon" status.  A January 2007 RO decisional letter 
reduced the Veteran's compensation benefits from October 21, 2006 
to December 1, 2006, due to incarceration.

A March 2007 VA Debt Management Center (DMC) decisional letter 
determined that the Veteran had failed to timely disagree with a 
decision denying the Veteran entitlement to waiver of recovery of 
VA compensation benefits in the original amount of $13,781.00.

An October 2007 rating decision denied the Veteran entitlement to 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  The Veteran has not expressed 
disagreement with the October 2007 RO's decision (as to the TDIU 
issue) and the issue of entitlement to a TDIU is not before the 
Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In October 2009 the RO sent a clarification of hearing request 
form to the Veteran, and in November 2009 the Veteran indicated 
his desire for a hearing before a Board Veterans Law Judge at the 
regional office (i.e., a Travel Board hearing).  On a VA Form 9 
received in August 2010 the Veteran indicated that he wanted a 
Board video hearing, and indicated that he was incarcerated.

In November 2010 the Board sent a hearing information letter to 
the Veteran and requested that the Veteran inform VA whether he 
was presently incarcerated and still desired a hearing.  The 
letter informed the Veteran that the appeal was being held in 
abeyance for 30 days pending his response; he was further 
informed that if he did not respond a hearing would be scheduled.  
The claims file is absent for any response from the Veteran 
concerning this matter.  Therefore, the Veteran must be provided 
an opportunity to present testimony at a Board video hearing at 
the RO before the Board may proceed with appellate review.

A March 2007 DMC decisional letter determined that the Veteran 
had failed to timely disagree with a decision denying the Veteran 
entitlement to waiver of recovery of VA compensation benefits in 
the original amount of $13,781.00.  While a VA Decision on Waiver 
of Indebtedness (VA Form 4-1837) pertaining to this matter does 
not appear to be of record, September 2004 correspondence 
(notice) from the DMC is associated with the claims file.  The 
Board finds that an October 2004 Report of Contact associated 
with the claims file clearly expressed disagreement with the 
denial of the waiver of recovery of VA compensation benefits in 
the original amount of $13,781.00.  Under such circumstances, a 
Statement of the Case should be issued.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

In light of the above discussion, this case is REMANDED for the 
following action:

1.  The RO should obtain the VA Decision on 
Waiver of Indebtedness (VA Form 4-1837) 
pertaining to the issue of entitlement to 
waiver of recovery of VA compensation 
benefits in the original amount of 
$13,781.00 and associate it with the claims 
file.  (See September 19, 2004 VA Debt 
Management Center letter.)

2.  With recognition of the October 2004 
Report of Contact as a timely notice of 
disagreement, the AOJ should issue a 
statement of the case for the issue of 
entitlement to waiver of recovery of VA 
compensation benefits in the original 
amount of $13,781.00, to include validity 
of the debt.  Only if the Veteran perfects 
an appeal as to that issue should that 
issue be certified to the Board.

3.  The AOJ should take appropriate action 
to schedule the Veteran for a video 
conference Board hearing, at the RO, 
consistent with the docket number of his 
case, with appropriate notification to the 
Veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


